U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-181742 SECTOR 5, INC. (Exact name of small business issuer as specified in its charter) Nevada 45-5042353 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 2186 Darby Street, Escondido, California 92025 (Address of Principal Executive Offices) (702) 406-6848 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 7, 2014: 20,000,000 shares of common stock. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x Transitional Small Business Disclosure Format (Check One). Yeso No x PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Control and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits and Reports on Form 8-K 9 SIGNATURE 10 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements SECTOR 5, INC. Financial Statements Page Financial Statements: Balance Sheets, March 31, 2014 (unaudited) and December 31, 2013 (audited) F-1 Statements of Operations (unaudited), for the three month period ended March 31, 2014, and 2013 and for the period April 11, 2012 (date of inception) through March 31, 2014 F-2 Statements of Changes in Stockholders’ Equity (Deficit), for the period April 11, 2012 (date of inception) through March 31, 2014 (unaudited) F-3 Statements of Cash Flows (unaudited), for the three month period ended March 31, 2014 and 2013 and for the period April 11, 2012 (date of inception) through March 31, 2014 F-4 Notes to Financial Statements (unaudited) F-5 3 SECTOR 5, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Total Current Liabilities STOCKHOLDERS' EQUITY Common stock, $0.001 par value; 75,000,000 shares authorized; 20,000,000 shares issued and outstanding Capital in excess of par value Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited financial statements F-1 SECTOR 5, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, For the Three Months Ended March 31, April 11, 2012 (Date of Inception) Through March 31, REVENUE $
